Citation Nr: 0029818	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  98-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of 
America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
March 1969, part of which was spent in the Republic of 
Vietnam.  His awards and decorations included the Combat 
Action Ribbon.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In July 2000, the veteran had a hearing before the 
undersigned.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD, manifested primarily by sleep 
impairment; nightmares, several times a week; intrusive 
thoughts of Vietnam; depression; anger; episodes of 
violent behavior; and minimal interpersonal contact, is 
productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability. 

The RO's April 1998 decision on appeal, which granted 
entitlement to service connection for PTSD, was an 
initial rating award.  As held in AB v. Brown, 6 Vet. 
App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation." When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 50 percent rating is warranted when there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent disability rating is 
warranted for total occupational and social impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The evidence of record pertaining to the veteran's 
service-connected PTSD includes outpatient treatment 
records from Henry Ford Health System, dated from June 
1996 to March 1997; VA outpatient treatment records, 
dated from February 1997 to June 1998; Therapy Summaries, 
dated from December 1997 to July 2000, from the Chief of 
the Psychology Service at the VA Medical Center (MC) in 
Detroit, Michigan; and the transcript of a hearing held 
before the undersigned in July 2000.  Such evidence shows 
that the veteran's PTSD is manifested primarily by sleep 
impairment; nightmares, several times a week; intrusive 
thoughts of Vietnam; depression; anger; episodes of 
violent behavior; and minimal interpersonal contact.  
Those manifestations have resulted in deficiencies in 
most areas of his life, including work, family relations, 
and mood.  He lives by himself and frequently retreats to 
his basement for days at a time, due to his fear of 
losing control.  He has attempted to develop some rapport 
with his children and grandchildren; however, to date his 
efforts have reportedly yielded few positive results.  
Indeed, the Chief of the Psychology Service at the 
Detroit VAMC has consistently characterized the veteran's 
PTSD as prolonged and severe and has generally assigned a 
GAF between 35 and 40.  According to the American 
Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) a GAF 
score of 35 -40 contemplates major impairment in several 
areas, including such as work (e.g. unable to work).  
Accordingly, the Board is of the opinion that the 
veteran's PTSD more nearly approximates the schedular 
criteria for a 100 percent rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Although individual 
treatment/examination reports have, from time to time, 
shown fewer or less severe manifestations, the veteran's 
PTSD symptomatology has been generally consistent since 
service connection was initially granted; and, therefore, 
there is no basis for staged ratings noted in Fenderson.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the laws and regulations governing the award 
of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


